Citation Nr: 0908444	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD) (previously 
characterized as major depressive disorder), currently 
evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active military duty from September 
1954 to July 1975.

Service connection was granted for a nervous condition in a 
March 1984 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, which 
continued the Veteran's service-connected acquired 
psychiatric disorder at 10 percent disabling.  

In an October 2004 rating decision, the Veteran's service-
connected psychiatric disorder was increased to 50 percent 
disabling, effective July 30, 2003.  The Veteran and his 
representative indicated continued dissatisfaction with this 
evaluation in subsequent correspondence to the RO.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing which was conducted 
with the Boston RO in September 2006.  The transcript of the 
hearing is associated with the Veteran's VA claims folder and 
has been reviewed.

In November 2006, the Board remanded the claim for further 
development.

In an April 2007 rating decision, the RO increased the 
evaluation for service- connected psychiatric disability from 
50 to 70 percent, effective February 23, 2004.  The Veteran 
indicated continued dissatisfaction with this evaluation in a 
January 2009 informal hearing presentation.  See AB, supra. 

The Board notes that service connection was originally 
granted for major depressive disorder.  However, as will be 
noted below, the recent VA medical evidence (December 2006 VA 
examination report) shows that the Veteran's service-
connected psychiatric disability is most appropriately 
diagnosed as PTSD. As such, the Board has recharacterized the 
service-connected disability as reflected on the title page 
of this decision.  

Received along with an informal hearing presentation in 
January 2009 was additional evidence, along with a waiver of 
initial RO consideration.


FINDINGS OF FACT

1.  For the period prior to February 23, 2004, the Veteran's 
service-connected psychiatric disability was primarily 
manifested by complaints of uncontrollable anger and anxiety.  
There was no evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; and neglect 
of personal appearance and hygiene.  

2.  Resolving any doubt in the Veteran's favor, for the 
period beginning on February 23, 2004, the Veteran's service-
connected psychiatric disability is manifested by total 
occupational and social impairment, due to such symptoms as 
chronic urge to self-harm; socially isolative behavior; 
severe traumatic guilt about experience in Vietnam; 
hypervigilance; impaired impulse control; intrusive thoughts; 
extreme anxiety; as well as recurring traumatic thoughts and 
flashbacks.


CONCLUSIONS OF LAW

1.  For the period prior to February 23, 2004, the criteria 
for an evaluation in excess of 50 percent evaluation for 
service-connected PTSD (previously characterized as major 
depressive disorder) are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 
9411, 9433 (2008).

2.  For the period for the period beginning on February 23, 
2004, the criteria for a 100 percent evaluation, the maximum 
allowable, for service-connected PTSD (previously 
characterized as major depressive disorder) are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Codes 9411, 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

The RO sent letters to the Veteran in September 2003 and 
November 2006 informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board finds that any timing 
error of the November 2006 letter was not prejudicial.  This 
is so because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in April 2007.

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  For example, during VA 
examinations, group therapy, and the personal hearing, the 
Veteran described his psychiatric symptoms.  He also 
testified as to the effect that his psychiatric disability 
has on his family and social life.  Those statements and 
testimony exhibit an understanding of the criteria necessary 
for an increased rating for his service-connected psychiatric 
disability.   Based on the above, the Veteran can be expected 
to understand what was needed to support his claim, including 
the impact of his disability on his daily life and ability to 
work.

The Board also points out that herein, it is taking action 
favorable to the Veteran by granting a 100 percent evaluation 
for PTSD for the period beginning on February 23, 2004.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The claims folder contains the Veteran's service treatment 
records, VA medical evidence, private medical evidence, and 
his contentions.  The Veteran also had an opportunity to 
provide testimony at a personal hearing before the 
undersigned Acting Veterans Law Judge in September 2006.   He 
was also afforded VA examinations in conjunction with his 
claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.   Legal Criteria -Increased Rating Claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which disability rating to apply 
to the Veteran's disability, the higher disability rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

A 50 percent disability rating is assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability rating is assigned when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

The veteran is competent to describe his PTSD symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose the severity of his PTSD because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The Veteran filed his increased rating claim for his service-
connected psychiatric disability in July 2003.  A couple 
months prior, in May 2003, he presented to the VA Medical 
Center in Bedford with complaints of uncontrollable anger.  
He indicated that the night before he got into an argument 
with his daughter's boyfriend.  The Veteran denied any sleep 
difficulties, constant worry, restlessness, or tension.  He 
indicated that he was irritable and had had one panic attack 
when he was employed.  The Veteran's energy, interest, 
concentration, appetite were noted as "fine."  He denied 
any suicidal ideation.  On examination, he was neatly 
groomed.  His attitude was pleasant and cooperative, and he 
had good eye contact.  His affect was appropriate.  He was 
angry at the beginning of the interview but felt good toward 
the end.  His speech was normal as to rate, volume and flow.  
Thought content, process, and perception was within normal 
limits.  He was oriented as to time, place, and person.  Axis 
I diagnosis was rule out intermittent explosive disorder.  

A July 2003 treatment note shows that the Veteran sought 
assistance at the VA in managing his explosive behavior.  He 
was then referred to the psychiatry department.  He reported 
increased feelings of anger, and he feared acting out.  He 
underwent psychiatry intake and it was suggested that he 
attend PTSD group therapy.  On examination, his affect was 
noted as "full range," and his mood was euthymic.  His 
speech was normal in rate, volume, and flow.  He was 
coherent.  He was oriented times 3.  His judgment was intact.  
Axis I diagnosis was intermittent explosive behavior.  GAF 
score was 61.  Group therapy was recommended and the Veteran 
subsequently participated in such.  

A September 2003 VA treatment note shows that the Veteran 
reported feeling increased anxiety from his PTSD group, but 
stated that he would continue to attend the meetings.

A January 2004 VA progress note shows that the Veteran is 
"doing very well and has had no episodes of feeling 
uncontrollably angry since being put on psychotropic 
medication.  The Veteran described himself as emotionally 
stable and quite content with his medical treatment and his 
state of affairs in his life.

On February 23, 2004, the Veteran presented to the clinic 
without a scheduled appointment.  He reported feeling very 
anxious and fearful.  He was advised to call the mental 
health clinic and spoke to a physician over the phone.  He 
indicated that he had been feeling good when in therapy but 
that his anxiety increases when he goes home, especially at 
night.   He denied any suicidal or homicidal ideations.  
There was no evidence of acute psychosis.  Impression was 
dysthmic disorder, and history of intermittent explosive 
behavior.  A change in medication was prescribed.  GAF score 
was 41.

On August 2004 VA examination, the examiner stated that the 
Veteran's dysthymia had progressed to major depression.  
Although the Veteran is retired, the examiner stated that the 
Veteran's symptoms were sufficient to induce moderate 
vocational impairment if he were to return to work.  The 
examiner further indicated that there is obvious social 
impediment, noting that many of the Veteran's activities are 
solitary.  The examiner indicated that the Veteran's anger 
and rage were considered in assigning such a low GAF score of 
55.  

In an October 2004 rating decision, the RO increased the 
evaluation for service-connected psychiatric disability from 
10 to 50 percent, effective July 30, 2003.

Thereafter, correspondence also dated in October 2004 from K. 
H., MSW, a social worker, at the Community Stabilization 
Program at the VA Medical Center in Bedford provided an 
overview of the Veteran's psychiatric symptoms.  It was noted 
that the Veteran had been attending weekly PTSD groups.  The 
social worker indicated that she supported the Veteran's 
claim for a higher rating (in excess of 50%) and that his 
disability is more appropriately characterized as PTSD.  It 
was noted that the Veteran does not work and had to retire at 
an earlier age than anticipated due to his difficulty with 
impulse control.  The social worker also stated that the 
Veteran has difficulty with his relationship with his wife on 
account of his anger.  It was noted that the Veteran often 
avoided confrontation with his spouse due to his fear of his 
own anger.  The Veteran also reportedly has flashbacks when 
he sees or hears about a child being hurt.  He has recently 
developed panic attacks and can no longer be in crowds or 
drive.  It was also noted that the Veteran has overwhelming 
guilt and anxiety on a daily basis, near continuous panic and 
depression, impaired impulse control, extreme difficulty 
adapting to stressful circumstances, and great difficulty 
establishing and maintaining effective relationships.  

In March 2006, the Veteran underwent a follow up visit at the 
Haverhill Clinic.  He was alert, well-groomed, and casually 
dressed.  He was cooperative, and maintained good eye 
contact.  He was hypervigilant.  His affect was appropriate, 
and his mood was anxious.  The Veteran denied suicidal and 
homicidal ideations.  He was oriented as to time, place, and 
person.  Insight and judgment were intact.  Impression was 
PTSD, dysthymic disorder, and anxiety disorder.  GAF score 
was 43.

In an April 2006 letter, C.V.R, Psy. D., a trauma 
psychologist at the Bedford VA Medical Center, wrote to the 
Veteran.  Such psychologist confirmed the Veteran's active 
participation and commitment in the Haverhill Clinic PTSD 
group.  The psychologist stressed the importance of 
continuing a comprehensive treatment plan to maintain 
stability, mange the PTSD symptoms, and prevent you from 
decompensating.  The Veteran reported that it had become more 
challenging to manage his PTSD symptoms.  The psychologist 
also noted that the Veteran's external stressors, such as 
individual health issues, emergency surgery required for his 
daughter, and caretaking for his mother, appear to be 
contributing to increased stress and family conflict, 
exacerbating his PTSD.  It was also noted that specific 
individual symptoms such as hypervigilance, intrusive 
thoughts, increased anxiety, sleep problems, and suicidal 
thoughts are making it more difficult to maintain stability.  

Correspondence from C.V.R, Psy. D. dated in November 2006 
reflects that the Veteran complained of PTSD-related anger 
and stress which has negatively impacted his family life.  It 
was noted that the Veteran had a "strained relationship" 
with his spouse and children.  It was also noted that the 
Veteran is easily triggered when completing daily activities 
such as dining out, going shopping, or driving.  He also 
finds it difficult to be in crowded or loud places.  The 
psychologist stated that the Veteran continues to have signs 
and symptoms of PTSD, impaired social functioning, which is 
commensurate with the criteria for an increased rating.  

In September 2006, the Veteran testified that avoids crowds 
and has frequent panic attacks.  He fears being behind the 
wheel of a car so his spouse does all of the driving.  

In December 2006, the Veteran underwent a VA examination.  He 
reported that his memory was "terrible."  His speech was 
normal as to rate and flow.  He has panic attacks in crowds 
and tries to avoid them.  He reported having some suicidal 
ideation in the past but no social or homicidal ideation at 
the time of the interview.  He denied paranoid delusions or 
hallucinations although he does have hallucinatory 
flashbacks.  The examiner described the Veteran as a somewhat 
anxious man who showed no overt evidence of a thought 
disorder.  The Veteran was able to maintain his "ADLs," was 
oriented in all spheres.  His symptoms endorsed a diagnosis 
of depression.  He also has impaired impulse control.  Axis I 
diagnosis was PTSD, chronic and moderately severe; and major 
depression.  GAF score was 42.  

In an April 2007 rating decision, the RO increased the 
Veteran's service-connected psychiatric disability from 50 to 
70 percent, effective February 23, 2004.

According to a June 2007 letter, H. L., Psy. D., a licensed 
clinical psychologist at the VA Medical Center in Bedford, 
indicated that the Veteran had been under her care for the 
prior 4 months.  The psychologist summarized the Veteran's 
psychological symptoms for the prior 4 months.  The 
psychologist noted that the Veteran has recurring traumatic 
thoughts and flashbacks about in-service events, as well as 
severe traumatic guilt about his work.  It was noted that the 
level of the guilt has nearly paralyzed him and interfered 
with his ability to function normally in the world.   The 
Veteran reported having hit himself on the head with a hammer 
and engaged in other self-harm.  The psychologist stated that 
the Veteran deals with a chronic urge to commit suicide 
directly due to the noted symptoms.  Although the Veteran has 
many reasons to live, his level of guilt and the intrusive 
thoughts are so intense that it is a real struggle for him to 
refrain from acting on impulsive urges.  The psychologist 
also noted that the Veteran engages in socially isolative 
behaviors; he is uncomfortable in social settings that 
involve more than a few people.  The Veteran will also guard 
his house.  He is hypervigilant, and such symptom has been 
observed during psychotherapy sessions, regularly checking 
his house whenever he hears any little noise.  The 
psychologist indicated that she estimated that the Veteran's 
level of functioning is "very impaired" at this time.  The 
activities that he does engage in, only happen accompanied 
with extreme anxiety and odd behaviors.  

On review, the Board finds that for the period prior to 
February 23, 2004, the evidence does not show that the 
Veteran's service-connected psychiatric disability picture is 
productive of symptomatology warranting an evaluation in 
excess of 50 percent.  The evidence reflects that the Veteran 
began attending group therapy in July 2003 due to symptoms of 
uncontrollable anger and anxiety.  GAF score at that time was 
61, which is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning.  
However, there was no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression; impaired impulse control; spatial disorientation; 
and neglect of personal appearance and hygiene.  Thus, the 
Board concludes that the criteria for an evaluation higher 
than 50 percent for service-connected psychiatric disability 
are not met or nearly approximated for the period prior to 
February 23, 2004.

Nevertheless, for the period beginning on February 23, 2004, 
the Board finds that, resolving any doubt in the Veteran's 
favor, the competent medical evidence of record, to include 
the VA treatment and group therapy notes, examination 
reports, and letters from the Veteran's social worker and 
psychologists, is probative of a psychiatric disability 
picture that more nearly approximates the criteria for a 100 
percent disability evaluation.  In this regard, the evidence 
suggests that the Veteran's service-connected psychiatric 
disability is manifested by total occupational and social 
impairment, due to such symptoms as chronic urge to self-
harm; socially isolative behavior; severe traumatic guilt 
hypervigilance; impaired impulse control; intrusive thoughts; 
extreme anxiety; as well as recurring traumatic thoughts and 
flashbacks.  Moreover, since February 23, 2004, the veteran's 
GAF score has ranged in the low 40's, which is illustrative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Based on the 
foregoing, the Board finds that a 100 percent disability 
rating for service-connected PTSD is warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular disability rating 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that, prior to February 
23, 2004, this case presents an exceptional or unusual 
disability picture such that the veteran is unable to secure 
and follow substantially gainful employment due to service-
connected PTSD, or otherwise render a schedular rating 
impractical.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).


	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to February 23, 2004, entitlement to an 
evaluation in excess of 50 percent evaluation for service-
connected PTSD (previously characterized as major depressive 
disorder) is denied.  

For the period for the period beginning on February 23, 2004, 
the criteria for a 100 percent evaluation for service-
connected PTSD (previously characterized as major depressive 
disorder) is granted; subject to the laws and regulations 
governing monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


